             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       EASTERN DIVISION
                         4:18-CV-145-FL

MARIANNE DYKSTRA, GLEN                  )
DYKSTRA, AND NEUSE                      )
BREEZE, LLC, A NORTH                    ) NO OBJECTION TO PLAINTIFFS’
CAROLINA LIMITED LIABILITY              )      MOTION TO QUASH
COMPANY                                 )         SUBPOENAS
                                        )
                   v.                   )
                                        )
JACK M. TEMPLE, SALLY L.                )
TEMPLE, ET AL.                          )
                                        )

      NOW COMES Defendants to Plaintiffs’ Motion to Quash subpoenas issued
to Glen Dykstra, Marianne Dykstra, and Neuse Breeze, LLC, staff. Defendants have
no objection and withdraw said subpoenas.

                        This the 6TH day of February 2019,
                        _________________
                        Heather L. Rattelade
                        Attorneys for Petitioner
                        The Richardson Firm
                        455 Ramsey Street
                        Fayetteville, NC 28301
                        Phone: 910.488.5050
                        Fax: 910.339.4373
                        HEATHER.RATTELADE@THERICHARDSONFIRM. COM
                        NC Bar No. 38698




        Case 4:18-cv-00145-FL Document 82 Filed 02/06/19 Page 1 of 2
                           Certificate of Service
      I hereby certify that I have served a copy of this pleading on February 6,

2019, electronically through the CM/ECF filing system on counsel.

                        This the 4TH day of February 2019,
                        _________________
                        Heather L. Rattelade
                        William Richardson
                        Attorneys for Petitioner
                        The Richardson Firm




                                       2

        Case 4:18-cv-00145-FL Document 82 Filed 02/06/19 Page 2 of 2
